ALLOWABILITY NOTICE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 17 June 2022. 
Claims 1, 6, 12, 13, 18 and 19 were amended 17 June 2022. 
Claims 1-22 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 1-22 are allowed. The claim amendments overcome the 101 rejection. The claim amendments of “including a relationship representative of the applicability of the first visual annotation and the second visual annotation…storing the first visual annotation as first metadata linked to the first image as a first vector of information and the second visualization as second metadata linked to the second image as a second vector of information, the first image and the second image stored in a same data set and stored in a manner to maintain the relationship between the visual annotation and the second visual annotation…rendering and displaying, in a single view, the first image with the first visual annotation simultaneously with the second image with the second visual annotation while maintaining the relationship” provide, in an ordered combination with the other claimed limitations, a practical application that overcomes the prior art. The relationship of the annotations are maintained despite the image modalities and relate to the relevant medical condition across modalities on a specific user interface. A new prior art search was performed and the prior art of Shi (US 2008/0222233 A1) was found to relate multiple visual annotations of an image, however the relationships between the images were not maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626